Citation Nr: 1821981	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is now with the RO in Montgomery, Alabama.

The Veteran requested and was scheduled for a Travel Board hearing in October 2017.  However, he cancelled his hearing and has not requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

Evidence added to the file (i.e. VA medical records and a VA examination report) following certification of the case to the Board in August 2016 is either duplicative or not relevant to the appeal.  Hence, no waiver is needed.  38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's heart disability, to include coronary artery disease (CAD) and hypertension, was not incurred in, and is not otherwise related to, his active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include CAD and hypertension, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a heart disability.  In January 2012, the Veteran asserted that he has a severe heart condition secondary to diabetes.  See January 2012 VA Form 21-4138.  However, in April 2012, he stated that he does not have diabetes and his heart condition is directly related to service.  See April 2012 VA Form 21-4138.  Further, he asserted in March 2013 that his heart disability claim is not secondary to diabetes.  See March 2013 VA Form 21-4138.  He states that he has been treated for his heart condition since 1972.  September 2014 VA Form 9.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Cardiovascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to this issue in the present case.

At the outset, the Board notes that the Veteran has been diagnosed with hyperlipidemia.  However, hyperlipidemia is not considered a disability for which service-connection may be granted.  See 61 Fed. Reg. 20, 440-20, 445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

The evidence of a current heart disability is not in dispute, as the Veteran has been diagnosed with hypertension and coronary artery disease.  Accordingly, the first element of service connection is established.

Regarding the second element (in-service incurrence or aggravation of a disease or injury), the Veteran's service treatment records are silent for any reference to cardiovascular problems.  A January 1972 separation examination report shows that clinical evaluation of his heart and vascular system were normal.  Further, his blood pressure was 116/70.  Thus, the second element of service connection is not met.

Regarding nexus, there is no competent evidence of record to support the claim.  The Veteran indicated that he had treatment at the VAMC in Tuskegee in 1972.  In November 2010, VA made a formal finding on the unavailability of treatment records from January 1, 1972 to December 31, 1972.  VA had made a request for the records in August 2010 and received a negative response in September 2010.  The Central Alabama Veterans Health Care System indicated that the system of records named by the Veteran does not contain a record retrievable by his dates of January 1972 to December 1972.

A September 1973 VA examination report shows no cardiomegaly.  Further, it was noted that tones and rhythm were normal, and no murmurs or thrills were heard.  His blood pressure was 104/62.  

A November 1992 VA treatment record shows a diagnosis of hypertension.  On January 14, 2011, the Veteran was admitted to the hospital due to accelerated hypertension and substernal chest pain radiating through to the back.  On January 17, 2011, he underwent left heat catheterization, selective coronary angiography, left ventricular angiography, and stent placement.   

There is no evidence of any cardiovascular problem until 1992, approximately 20 years after his separation from service.  As there is no evidence of cardiovascular disease within one year of his separation from service, the Veteran is not entitled to service connection for a cardiovascular disability on a presumptive basis.  Additionally, in view of the September 1973 and the subsequent lengthy period without treatment or complaints of the condition, there is no evidence of a continuity of treatment, and this too weighs against the claim.  Moreover, there is no clinical evidence of treatment for or complaints related to cardiovascular problems during service.  There is no probative evidence reflecting a medical nexus between service and the Veteran's cardiovascular problems.   

The Board has considered the Veteran's lay assertions that his heart disability is related to his period of active service.  To the extent that the Veteran ascribes his current disorder to his service, he is not competent to establish causal relationship between his current heart disability and service, as to do so requires some level of medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In summary, the weight of the competent evidence demonstrates that the Veteran's heart disability first manifested many years after service and is not related to his active service or to any incident therein.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a heart disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


